NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANKLIN OMAR BRENES-FLORES,                    No.    17-70618

                Petitioner,                     Agency No. A208-204-027

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Franklin Omar Brenes-Flores, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014), and we deny the petition for review.

      Substantial evidence supports the agency’s denial of asylum and withholding

of removal because Brenes-Flores failed to establish a nexus between the harm he

fears and a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1098 (9th Cir.

2011) (mistreatment motivated by retribution does not bear a nexus to a protected

ground).

      Substantial evidence supports the agency’s denial of Brenes-Flores’s CAT

claim because he has not shown it is more likely than not he would be tortured by

the government of Guatemala or with its consent or acquiescence. See Garcia-

Milian, 755 F.3d at 1034-35.

      We reject Brenes-Flores’s contention regarding proceedings before the

asylum officer and the IJ.

      PETITION FOR REVIEW DENIED.




                                         2                                  17-70618